Case 1:19-cv-03209-CMA-NYW Document 21 Filed 02/03/20 USDC Colorado Page 1 of 11




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO

   Civil Action No. 1:19-cv-03209-CMA-NYW

   CODY BLAIR and LISA BRANCH,
   Individually and on behalf of all others similarly situated,

          Plaintiffs,

   v.

   LOWE’S HOME CENTERS, LLC, a North Carolina
   limited liability company,

          Defendants.

              DEFENDANT’S MOTION FOR JUDGMENT ON THE PLEADINGS

          Defendant Lowe’s Home Centers, LLC (“Lowe’s”), through its attorneys, Holland

   & Hart LLP, hereby moves this court to enter judgment on the pleadings against Plaintiffs

   and for Lowe’s, pursuant to Fed. R. Civ. P. 12(c).

                  COMPLIANCE WITH CMA Civil Practice Standard 7.1D(a)

          Before filing this Motion counsel for Lowe’s conferred with Plaintiff’s counsel to

   discuss whether any of the relief sought could be addressed by amendment of the

   pleadings or other means. After discussion, no alternatives were agreed upon, and

   Plaintiff’s counsel has authorized Lowe’s counsel to indicate that Plaintiff opposes this

   Motion.

                                     I.     INTRODUCTION

          Plaintiffs were formerly employed by Lowe’s. When their positions were

   eliminated in early 2019, they were offered benefits under a severance pay plan

   sponsored by Lowe’s and governed by the Employee Retirement Income Security Act


                                                 1
Case 1:19-cv-03209-CMA-NYW Document 21 Filed 02/03/20 USDC Colorado Page 2 of 11




   (“ERISA”), 29 U.S.C. §§ 1001, et seq. As a condition of payment of severance benefits,

   and consistent with the terms of the severance pay Plan, Plaintiffs each were required

   to sign and return a waiver and release of all claims.

          Plaintiffs were initially provided with an erroneous calculation of severance plan

   benefits. Plaintiffs assert that they are now entitled to recover the mistakenly-calculated

   benefit amount under the waiver and release agreements, without reference to the

   terms of the Plan. Plaintiffs assert a sole claim for common law breach of contract.

          Plaintiffs’ claim relates to an ERISA-regulated employee benefit plan and is

   therefore preempted by ERISA. Further, Plaintiffs do not, and cannot, assert that they

   exhausted the claim and appeal remedies provided to them under the severance pay

   plan. For both of these reasons, Plaintiffs fail to state a claim upon which relief may be

   granted, and judgment on the pleadings against Plaintiffs should be entered pursuant to

   Fed. R. Civ. P. 12(c).

                                II.    STATEMENT OF FACTS1

          Plaintiffs were formerly employed by Lowe’s. Complaint, Doc. No. 1, at ¶¶ 17, 18,

   25, 26. In early 2019, Plaintiffs were informed that their positions had been eliminated.

   Id. at ¶ 19, 27. Each of them received notice of eligibility for severance benefits. Id. at ¶¶

   20, 28.




   1
    This Statement of Facts is drawn from the allegations contained in Plaintiffs’
   Complaint, as well as a document referred to by Plaintiffs and attached by Lowe’s to its
   Second Amended Answer. By referencing the allegations of the Complaint, Lowe’s does
   not make any factual admissions beyond those contained in its Second Amended
   Answer.

                                                 2
Case 1:19-cv-03209-CMA-NYW Document 21 Filed 02/03/20 USDC Colorado Page 3 of 11




          Lowe’s sponsors the Lowe’s Companies Severance Pay Plan (the “Plan”).

   Exhibit A to Lowe’s Second Amended Complaint (Doc. No. 20-1).2 The purpose of the

   Plan is to provide “transitional income for eligible employees” upon involuntary

   separation “due to a position elimination . . ..” Id. at ECF pp. 4, 7-8. The Plan was

   created under, and is governed by, ERISA. Id. at ECF p. 4; see also ECF p. 11, § 16.3

          The Plan provides a detailed basis for calculating the amount of severance pay

   due. Doc. No. 20-1 at ECF p. 8, § 5; see also Appendix A to Plan document, id. at ECF

   p. 17; Amendment Number One to Plan, id. at ECF pp. 18-19. As a condition to

   receiving severance pay under the Plan, a participant must sign and return a “full

   general release of all claims.” Id. at pp. 9-10, § 10.4

          Consistent with the requirements of ERISA, the Plan contains a detailed

   procedure for making claims for severance benefits. Doc. No. 20-1 at ECF p. 11, §

   14(a). A participant is instructed to utilize this procedure in the event of “any complaint

   or claim concerning any aspect of the operation or administration of the Plan,” in which




   2
     The Plan is referenced by Plaintiffs in their Complaint (at ¶ 15), and is referred to in
   documents submitted by and relied upon by Plaintiffs. See Plaintiffs’ Exhibit A (“Release
   and Separation Agreement”), Doc. No. 1-1, at p. 8, ¶ 17. The Plan has also been
   attached by Lowe’s to its Second Amended Answer (see Doc. No. 20-1). Therefore, as
   discussed at pp. 5-6 below, the Plan may be considered by the Court without converting
   the present Motion into one for summary judgment.
   3
    A severance pay plan involving ongoing administrative activity, such as the Plan, is an
   employee welfare benefit plan under ERISA. See 29 U.S.C. § 1002(1) (“employee
   welfare benefit plan” includes plan, fund or program which provides benefits in the event
   of unemployment).
   4
    Conditioning receipt of severance benefits upon the signing of a waiver and release
   agreement is a common feature of severance pay plans, and is permitted under ERISA.
   E.g., Lockheed Corp. v. Spink, 517 U.S. 882 (1996).

                                                 3
Case 1:19-cv-03209-CMA-NYW Document 21 Filed 02/03/20 USDC Colorado Page 4 of 11




   case a claim is to be made in writing. Id. The Plan further contains a procedure for the

   appeal of any claim “denied in whole or in part.” Id., ECF p. 12, § 14(c). The Plan

   provides that “[n]o legal action to recover benefits under this Plan may be commenced

   without prior exhaustion of this administrative claim and review procedure.” Id., ECF pp.

   12-13, § 14(e).

          At the time they were notified of their eligibility for severance benefits, both

   Plaintiffs were provided with a benefit calculation, along with a “Release and Separation

   Agreement” (“Release”). Complaint at ¶¶ 20, 28; see also id. at Exhibit A, Doc. No. 1-1.

   The consideration for the Release was to be “full payment to which Employee is entitled

   under the Severance Plan.” Doc. No. 1-1, at ECF p. 8, ¶ 17. Consistent with the terms

   of the Plan, execution of the Release was an express condition to the receipt of Plan

   benefits. Id. The Release also provided that “Employee remains bound by all provision

   of the Severance Plan that survive employment termination.” Id.

          Subsequently Lowe’s discovered that severance benefits for each of the Plaintiffs

   had been calculated incorrectly. Complaint, ¶¶ 23, 31; see also id. at Exhibit B, Doc. No.

   1-2. Lowe’s provided each of the Plaintiffs with a new calculation of Plan benefits.

   Complaint at ¶¶ 23, 31.

          Each of the Plaintiffs claims to have signed and returned their respective Release

   before being notified of the calculational error. Complaint at ¶¶ 22, 30. Neither Plaintiff

   ever received the incorrectly-calculated benefit amount.5 Neither Plaintiff alleges that


   5
     Plaintiff Branch signed and returned a Release based upon the corrected severance
   amount, and received Plan benefits accordingly. Plaintiff Blair did not return a signed
   release based upon the corrected amount, and therefore received no Plan benefits.



                                                 4
Case 1:19-cv-03209-CMA-NYW Document 21 Filed 02/03/20 USDC Colorado Page 5 of 11




   she availed herself of the Plan’s claim and appeal mechanisms in order to resolve

   concerns concerning the benefit amount payable.6

          Plaintiffs now assert one claim for relief for alleged breach of contract. Complaint

   at ¶¶ 41-48. They also purport to assert their claims on behalf of persons similarly

   situated. Id. at ¶¶ 33-40.

                                        III.   ARGUMENT

          A.     Standards Applicable to Motion for Judgment on the Pleadings.

          “A Rule 12(c) motion is evaluated under the same standard applicable to a Rule

   12(b)(6) motion to dismiss.” Tuttle v. Nationwide Affinity Ins. Co. of Am., 2019 WL

   2208513, *2 (D. Colo. May 22, 2019). A motion to dismiss tests “the sufficiency of the

   allegations within the four corners of the complaint.” Mobley v. McCormick, 40 F.3d 337,

   340 (10th Cir.1994). To survive a motion to dismiss, a complaint must contain “enough

   facts to state a claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly,

   550 U.S. 544, 570 (2007).

          In evaluating a Rule 12(c) motion, the court may consider “the complaint, the

   answer, any written documents attached to them, and any matter of which the court can

   take judicial notice for the factual background of the case.” Tuttle, 2019 WL 2208513 at

   *2, citing L-7 Designs, Inc. v. Old Navy, LLC, 647 F.3d 419, 422 (2nd Cir. 2011); see

   also Alvarado v. KOB-TV, L.L.C., 493 F.3d 1210, 1215 (10th Cir. 2007) (In deciding a

   motion to dismiss, the court may consider “documents referred to in the complaint if the


   6
    Plaintiff Blair alleges that she “demanded to be paid the agreed to amount.” Complaint
   at ¶ 24. Plaintiff Branch alleges that she “complained in writing to Lowe’s.” Id. at ¶ 32.
   However, neither alleges that they made a claim under the Plan’s procedures, and
   neither asserts that they ever attempted to seek reconsideration of any claim denial.

                                                  5
Case 1:19-cv-03209-CMA-NYW Document 21 Filed 02/03/20 USDC Colorado Page 6 of 11




   documents are central to the plaintiff’s claim and the parties do not dispute the

   document’s authenticity.”). Further, “where a complaint references extrinsic documents

   which contradict other general allegations in the complaint, a court is not obligated to

   accept the contradicted allegations as true.” Malone v. City of Wynnewood, No. Civ.-17-

   0527-HE, 2017 WL 3671170, *2 (W.D. Okla. 2017) (citing Gorsuch, Ltd., B.C. v. Wells

   Fargo Nat. Bank Ass’n, 771 F.3d 1230, 1238 (10th Cir. 2014)).

          B.     Plaintiff’s Claim for Relief Must be Dismissed Because it
                 is Preempted by ERISA.

          Plaintiff’s Complaint asserts a single claim for relief for common law breach of

   contract. Because this claim relates to an employee benefit plan, it is wholly preempted

   by ERISA.

          ERISA broadly regulates the field of employee benefits. ERISA’s preemption

   provisions “are deliberately expansive, and designed to establish [employee benefit]

   plan regulation as exclusively a federal concern.” Pilot Life Ins. Co. v. Dedeaux, 481

   U.S. 41, 46 (1987) (citations and quotation marks omitted). Congress has provided that

   the statutory scheme of ERISA “shall supersede any and all state laws insofar as they

   may now or hereafter relate to any employee benefit plan . . ..” 29 U.S.C. § 1144(a). A

   state law relates to an ERISA plan “if it has a connection with or reference to such a

   plan.” Shaw v. Delta Air Lines, Inc., 463 U.S. 85, 97 (1983). ERISA’s preemption

   provision is not limited to state laws specifically aimed at employee benefit plans, but

   encompasses common law causes of action based upon “alleged improper processing

   of a claim for benefits under an employee benefit plan.” See Pilot Life, 481 U.S. at 48;

   Metropolitan Life Ins. Co. v. Taylor, 481 U.S. 58, 62-63 (1985). “ERISA completely



                                                6
Case 1:19-cv-03209-CMA-NYW Document 21 Filed 02/03/20 USDC Colorado Page 7 of 11




   preempts any state law claims that relate to plans governed by ERISA.” Bingham v.

   FIML Nat. Res., LLC, 2013 WL 3093906, *2 (D. Colo. June 18, 2013).

          It is well-settled that ERISA preempts state common law contract claims.

   Metropolitan Life Ins. Co. v. Taylor, 481 U.S. 58 (1987). In Taylor, where state law

   breach of contract and tort claims were brought, the Court held that:

                 Taylor’s common law contract and tort claims are pre-
                 empted by ERISA. This lawsuit “relate[s] to [an]
                 employee benefit plan.” It is based upon common law of
                 general application . . .. Accordingly, the suit is pre-
                 empted.

   481 U.S. at 62 (citations omitted). The Court concluded that not only are state law

   claims preempted by ERISA, but ERISA’s civil enforcement provisions completely

   displace state law claims. Id. At 63-66. See also Straub v. Western Union Co., 851 F.2d

   1262, 1263-64 (10th Cir. 1988) (breach of contract claim preempted by ERISA in

   employee benefit dispute).

          Plaintiffs’ common law breach of contract claim is preempted because it

   necessarily relates to the Plan. It was the Plan itself which gave rise to any obligation to

   pay severance benefits to Plaintiffs, and the amount to be paid was determinable under

   the terms of the Plan. Plaintiffs’ execution of the Release did not create new or separate

   obligation apart from the Plan—it was merely the mechanism by which a condition

   precedent for receipt of Plan benefits was satisfied. See, e.g., Teal v. Newmont Int’l

   Serv. Ltd., 2016 WL 4091182 *3 (D. Colo. July 5, 2016). In Teal, Judge Jackson

   determined that ERISA preempted any state law claims based upon a waiver and

   release signed as a condition to receipt of severance benefits, noting that “the [release]

   was the very trigger for receipt of benefits under the ERISA plan. . . .. Because the


                                                7
Case 1:19-cv-03209-CMA-NYW Document 21 Filed 02/03/20 USDC Colorado Page 8 of 11




   benefits provided by the [release] derive from the terms of the Plan, I conclude that

   they ‘relate to’ the Plan such that ERISA’s preemption provision applies.” Id. (emphasis

   added). See also Gomez v. Ericsson, Incorp., 828 F.3d 367, 374 (5th Cir. 2016) (ERISA

   governs a dispute concerning benefit payments relating to a waiver and release signed

   as a condition to receipt of severance pay under an ERISA plan); Edwards v. Lockheed

   Martin Corp., 617 Fed. Appx. 648, (9th Cir. 2015) (“Without participation in the

   [severance pay plan], Edwards would have had no release to sign in the first place, and

   no contract claim to assert”).

          Plaintiffs’ sole common law claim for breach of contract directly relates to the

   Plan and is preempted by ERISA. Judgment on the pleadings against Plaintiffs should

   therefore be entered.

          B.     Plaintiff’s Complaint Must be Dismissed for Failure to
                 Exhaust Claim and Appeal Remedies Under the Plan.

          As discussed above, the Plan contains a robust procedure for making a claim

   under the Plan, and for appealing the denial of a claim. Plaintiffs have not alleged that

   either of them exhausted these Plan remedies.

          “[E]xhaustion of administrative (i.e., company- or plan-provided) remedies is an

   implicit prerequisite to seeking judicial relief.” Held v. Mfrs. Hanover Leasing Corp., 912

   F.2d 1197, 1206 (10th Cir. 1990) (emphasis added); see also Holmes v. Colo. Coal. for

   the Homeless LTD Plan, 762 F.3d 1195, 1204-05 (10th Cir. 2014). Failure to exhaust

   administrative remedies should therefore result in dismissal. E.g., Hart v. Reliance

   Standard Life Ins. Co., 2013 WL 4781623, *4 (D. Colo. Sept. 6, 2013); Cytrynbaum v.

   Empl. Ret. Plan of Amoco Corp., 338 F. Supp. 1187, 1193 (D. Colo. 2004). Dismissal is



                                                8
Case 1:19-cv-03209-CMA-NYW Document 21 Filed 02/03/20 USDC Colorado Page 9 of 11




   appropriate even where Plaintiff asserts claims which relate to an ERISA Plan, but are

   not pleaded as ERISA claims. Karls v. Texaco, Inc., 139 Fed. Appx. 29, 32 (10th Cir.

   2005).

            The requirement of exhaustion “aligns with ERISA’s overall structure of placing

   primary responsibility for claim resolution on fund trustees.” McGraw v. Prudential Ins.

   co. of Am., 137 F.3d 1253, 1263 (10th Cir. 1998). “Otherwise, premature judicial

   interference with the interpretation of a plan would impede those internal processes

   which result in a completed record of decision making for a court to review.” Id., 137

   F.3d at 1263.

            Because Plaintiffs have not submitted their claims to administrative review under

   the terms of the Plan, the Plan’s administrator has not had the opportunity to consider

   Plaintiffs’ arguments and evidence, and to exercise its discretion with respect to

   resolution of those claims.7 The Court is left without a fully-developed evidentiary

   record. Therefore, judgment on the pleadings should be entered against Plaintiffs.

                                      IV.    CONCLUSION

            For the foregoing reasons, this Court should enter judgment on the pleadings

   against Plaintiffs and in favor of Lowe’s, pursuant to Fed. R. Civ. P. 12(c).




   7
     The Plan contains a grant of discretionary authority to the Plan Administrator. Exhibit A
   at p. 8, § 13. Thus, the Plan Administrator’s determinations under the Plan would be
   entitled to deferential judicial review. Firestone Tire & Rubber Co. v. Bruch, 489 U.S.
   101 (1989). Without exhaustion of Plan remedies, the Administrator is denied the
   opportunity to exercise its discretion, leaving the Court with no final decision to review.
   The Plan Administrator should not be denied the opportunity to exercise its discretion in
   the resolution of mistakes asserted by a plan participant. Conkright v. Frommert, 559
   U.S. 506, 509 (2010).

                                                9
Case 1:19-cv-03209-CMA-NYW Document 21 Filed 02/03/20 USDC Colorado Page 10 of 11




         Dated: February 3, 2020.
                                                Respectfully submitted,

                                                s/ Michael S. Beaver
                                                Michael S. Beaver
                                                Holland & Hart LLP
                                                6380 S. Fiddler’s Green Circle
                                                Suite 500
                                                Greenwood Village, CO 80111
                                                (303) 290-1631
                                                mbeaver@hollandhart.com

                                                Robert M. Thomas
                                                Holland & Hart LLP
                                                555 17th Street, Suite 3200
                                                Denver, CO 80202
                                                303-295-8000
                                                rmthomas@hollandhart.com

                                                ATTORNEYS FOR DEFENDANT
                                                LOWE’S HOME CENTERS, LLC




                                       10
Case 1:19-cv-03209-CMA-NYW Document 21 Filed 02/03/20 USDC Colorado Page 11 of 11




                                  CERTIFICATE OF SERVICE

           I hereby certify that on this 3rd day of February, 2020, I caused to be electronically
   filed the foregoing with the Clerk of the Court using the CM/ECF system which will send
   notification of such filing to the following e-mail addresses:

           Patrick H. Peluso
           ppeluso@woodrowpeluso.com

           Taylor True Smith
           tsmith@woodrowpeluso.com

           Laura Suzanne Tuel
           laura@theadvocateedge.com

           Steven Lezell Woodrow
           swoodrow@woodrowpeluso.com

           Attorneys for Plaintiffs



                                                     s/ Michael S. Beaver
                                                      Michael S. Beaver
   14055679_v1




                                                11
